NUMBER 13-14-00693-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARIANN BACHARACH,                                                        Appellant,

                                          v.

EUFEMIA GARCIA,                                                            Appellee.
____________________________________________________________

             On appeal from the 389th District Court
                   of Hidalgo County, Texas
____________________________________________________________

                                   ORDER
           Before Justices Rodriguez, Garza, and Longoria
                          Order Per Curiam

      This cause is before the Court on appellant’s motion to file an amended brief “to

reflect issues brought up in the [October 1, 2014] trial court hearing” on her motion to

dismiss.
       On June 1, 2015, this Court received appellant’s original brief. On June 3, 2015,

the court reporter filed a supplemental record, which included only the direct examination

of appellant at the October 1, 2014 hearing on her motion to dismiss. Subsequently,

appellant filed three amended briefs in an effort to comply with the rules of this Court.

Her third amended brief complied, and we marked it filed on June 22, 2015.

       We have reviewed appellant’s third amended brief and have found that it does not

include issues, if any, raised by her testimony at the October 1 hearing. Texas Rule of

Appellate Procedure 38.7 provides that “[a] brief may be amended or supplemented

whenever justice requires, on whatever reasonable terms the court may prescribe.” TEX.

R. APP. P. 38.7. After due consideration of appellant’s motion, the timing of the filing of

the supplemental reporter’s record, and the compliance issues that have now been

resolved, the Court has determined that appellant’s motion should be granted.

       Accordingly, the Court grants appellant’s motion to file her fourth amended brief

should she choose to do so, but only to reflect issues that appellant claims were raised

at the October 1, 2014 hearing on her motion to dismiss. Appellant’s fourth amended

brief, if any, is due on July 6, 2015. No further extensions will be granted. Appellee’s

brief will be due on July 27, 2015.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
25th day of June, 2015.




                                            2